            Case 19-10289-LSS       Doc 2408-1      Filed 10/26/20    Page 1 of 1




                                  CERTIFICATE OF SERVICE

               I, Matthew O. Talmo, hereby certify that on October 26, 2020, I caused a copy of
the foregoing to be served in the manner indicated upon the parties identified on the attached
service list.

Date: October 26, 2020                              /s/ Matthew O. Talmo
                                                    Matthew O. Talmo (No. 6333)
